Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 1 of 12
EXHIBIT A

 

DISTRICT COURT, EL PASO COUNTY
STATE OF COLORADO

270 S. Tejon Street

Colorado Springs, CO 80903

Phone: 719-452-5000

ATE FILED: August 19, 2020 4:09 PM
ILING ID: 8A6374F2BCE03
ASE NUMBER: 2020CV31476

QT oF

 

Plaintiff:

NICOLE CLEVELAND, Individually and as Personal
Representative of the Estate of Decedent William Perry

Vv.

Defendants:

SSC COLORADO SPRINGS ASPEN OPERATING
COMPANY LLC t/a ASPEN LIVING CENTER, a
Delaware Corporation

and

SAVA SENIORCARE ADMINISTRATIVE
SERVICES LLC, a Delaware Corporation

and

SAVA SENIORCARE CONSULTING, LLC, a
Delaware Corporation
A COURT USE ONLY A

 

Attorneys for Plaintiff: Case No.:
Ken Falkenstein, Esq., Reg. No. 52307
IRWIN FRALEY, PLLC Division:

6377 S. Revere Parkway, Suite 400
Centennial, Colorado 80111

Phone: 303-999-9000
Fax: 303-999-9001
Email: kfalkenstein@coloradolawyers.com

 

 

COMPLAINT AND JURY DEMAND

 

 

 

Plaintiff Nicole Cleveland, by and through her attorneys, IRWIN FRALEY, PLLC,
submits this Complaint against Defendants SSC Colorado Springs Aspen Operating Company
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 2 of 12
EXHIBIT A

LLC t/a Aspen Living Center, Sava SeniorCare Administrative Services LLC, and Sava
SeniorCare Consulting, LLC, and in support thereof states and avers the following:

PRELIMINARY STATEMENT

 

1. This is an action pursuant to C.R.S. §§ 13-21-202, 13-21-203.5, and 13-21-203.7
and any other applicable statutes and/or regulations for solatium damages suffered by Plaintiff
Nicole Cleveland (“Cleveland”) as a consequence of the wrongful death of her father, William
Perry (“Perry” or “Decedent’’), caused by the negligence, fraud, and willful and wanton conduct
of the Defendants that led to Mr. Perry’s death on or about September 27, 2018.

PARTIES, JURISDICTION, AND VENUE
2. Plaintiff Nicole Cleveland resides at 1322 Babcock Circle in Billings, Montana.

3. Ms. Cleveland is the daughter of Decedent William Perry, and she is now the
personal representative of Mr. Perry’s estate.

4. Defendant SSC Colorado Springs Aspen Operating Company LLC conducts
business under the name Aspen Living Center (“Aspen”) and is a Delaware corporation with its
principle office located at 1795 Monterey Road in Colorado Springs, Colorado. Aspen is licensed
to conduct business in Colorado. Aspen advertises that it provides skilled nursing care,
rehabilitation services, memory and dementia care, and long term care to the public.

5. Defendant Sava SeniorCare Administrative Services LLC (“SSAS”) is a Delaware
corporation with its principle office located at 1 Ravinia Drive, Suite 1500, in Atlanta, Georgia.
SSAS is not licensed to conduct business in Colorado. SSAS advertises that it provides skilled
nursing care, rehabilitation services, memory and dementia care, and long term care to the public.
Upon information and belief, SSAS actually provides administrative support services to Sava
SeniorCare facilities such as, and including, Aspen. The exact nature of these administrative
support services is currently unknown to Plaintiff and will be a subject of discovery.

6. Defendant Sava SeniorCare Consulting LLC (“SSC”) is a Delaware corporation.
Plaintiff was unable to ascertain where SSC’s primary place of business is located but has
confirmed that SSC is not licensed to conduct business in Colorado. Upon information and belief,
SSC provides consulting services to Sava SeniorCare facilities such as, and including, Aspen. The
exact nature of these consulting services is currently unknown to Plaintiff and will be a subject of
discovery.

7. Upon information and belief, Defendants SSAS and SSC provided the above-
referenced services to Aspen both generally and specifically with regard to Mr. Perry’s care.

8. Upon information and belief, SSAS and SSC, in the course of providing those
services, participated in, authorized, or were otherwise involved in the negligent acts and
omissions by Aspen described herein that led to Mr. Perry’s pain, suffering, and death. The exact
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 3 of 12
EXHIBIT A

nature and details of the services provided by SSAS and SSC generally and with respect to Mr.
Perry’s care are currently unknown and will be subjects of discovery in this case.

9. This court has jurisdiction over the Defendants under the Colorado “long-arm”
statute, C.R.S. § 13-1-124, in that this Plaintiffs cause of action herein arises from the Defendant’s
transaction of business within this state and the Defendants’ commission of tortious acts within
this state

10. Pursuant to C.R.C.P. 98, venue is proper in El Paso County, Colorado because El
Paso County is the county in which the commission of the torts complained of herein occurred and
where Defendants can be found and do business.

NOTICE OF EXEMPTION FROM C.R.C.P. 16.1

ll. Plaintiff states that this action is exempted from C.R.C.P. 16.1. Plaintiff has
considered the options and potential benefits of Rule 16.1 and believes that application of the Rule
to this action would not be appropriate. Plaintiff's counsel has not discussed the applicability of
Rule 16.1 with counsel for Defendants as no appearance has been entered. Nevertheless, Plaintiff
seeks a monetary judgment in excess of the limitations for action under Rule 16.1. Therefore,
C.R.C.P. 16 shall govern this action.

STATEMENT OF FACTS
12. On September 27, 2018, William Perry passed away at Aspen.

13. Mr. Perry had been suffering from esophageal cancer and, earlier that year, chose
to enter hospice care because it had become apparent to Mr. Perry and his physician that his health
was rapidly declining.

14. Mr. Perry entered a hospice program run by Compassus Hospice Care
(“Compassus’”’), and then moved into Aspen for long-term care and to receive his hospice care.

15. Hospice is a program designed to provide palliative care and emotional and spiritual
support to terminally ill patients like William Perry.

16. | The reason Mr. Perry chose to enter hospice care is that he had accepted that his
condition was terminal and elected a form of care designed to assure his comfort and dignity in his
final days.

17. All three Defendants share SSAC’s website (SavaSeniorCare.com), which
advertises, intel alia, that

e “The staff at each of our client centers strives to provide care that encourages the
health and happiness of their residents and patients. Long-term residents are
welcomed into a center that embraces their needs and individuality.”
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 4 of 12
EXHIBIT A

e They “strive to provide quality health care with compassion, integrity, and respect
for the residents, patients, family members, and communities they serve. Our Spirit
and Commitment sets forth our expectations for employees, contractors, and
volunteers.”

e They “work hard to provide health care in a nurturing environment that recalls the
fondest memories of home: home-cooked meals, warmth, security, and loving
care.”

e They provide “the type of care I would want my mom or dad to receive[.] It’s that
daily heart check that helps everyone to focus on quality of care. Our client centers
have built a culture of caring and compassion in a comfortable environment for
residents and patients.

e “All seniors deserve the best care available. That’s why staff members are
encouraged to ask, ‘Is this the care I would want my loved ones to receive?’”

18. | The SSAC website section that is specific to Aspen states, “Our center provides a
variety of personalized care services to help make your stay as comfortable as possible.”

19. Mr. Perry selected Aspen as his care facility in reliance on the aforesaid and/or
substantially similar representations of the Defendants.

20. At the time Mr. Perry moved into Aspen for his hospice care, he expected his cancer
ultimately to take his life, but he did not know how long it would take for that to happen, and his
death was not imminent.

21. The hospice treatment given to Mr. Perry by Aspen was anything but palliative and
supportive. He was subjected to horrific mistreatment, neglect, and humiliation that made his final
days far more painful than they otherwise would have been and that ultimately hastened his death.

22. The staff of Aspen routinely left Mr. Perry for days at a time to lay in his own urine.

23. This caused Mr. Perry to develop severe pressure ulcers and horrible bed sores that
were so severe that they ate though his flesh, revealing the ligaments below.

24. The stench from these pressure ulcers and bed sores was so overwhelming that it
could be smelled in the front entrance area all the way down the hall from his room.

25. Nevertheless, Aspen staff did nothing to treat these horrific pressure ulcers and bed
sores and instead allowed them to fester and grow.

26. | These untreated pressure ulcers and bed sores ultimately caused Mr. Perry to
contract and die from sepsis.
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 5 of 12
EXHIBIT A

27. While at Aspen, Mr. Perry fell so many times that his cognition became
compromised, which in turn limited his ability to communicate his needs.

28. Aspen staff did not take any safety measures or other actions to address Mr. Perry’s
repeated falls.

29. Mr. Perry’s diminished mental state was documented by Aspen staff, but, again,
they did nothing to help him.

30. Mr. Perry’s basic needs, such as being provided with drinking water, were severely
neglected by Aspen staff, often leaving him in a state of dehydration.

31. Mr. Perry also was not given his scheduled pain medication by Aspen staff as
prescribed.

32. Aspen staff wrongly tried to justify this neglect by stating that they thought Mr.
Perry was not to be given his regularly-scheduled prescribed medication unless he specifically
asked for it.

33. | Aspen was aware of all of these issues but took no corrective or disciplinary actions.

34. In fact, some of the staff dismissively stated, “Well, he’s going to die anyway” or
words to that effect.

35. This flippant and cynical attitude was typical of the staff at Aspen.

36. Kristi Mueller, RN was Mr. Perry’s hospice nurse with Compassus and visited Mr.
Perry at Aspen regularly.

37. Over time, Nurse Mueller became so horrified by the gross neglect of Mr. Perry by
Aspen’s staff that she reported it to Compassus’ Medical Director and ultimately notified the
Colorado Springs Police Department and Adult Protective Services.

38. At the time of Mr. Perry’s death, a police investigation remained open.

39. Mr. Perry was discovered dead by Nurse Mueller on the night of September 27,
2018.

40. At the time of his death, Mr. Perry was found to have a body temperature of 102.2
degrees Fahrenheit, but he had not received any care or attention that evening from Aspen’s staff.

41. | Nurse Mueller and Mr. Perry’s physician concurred that Mr. Perry had died from
sepsis resulting from his pressure ulcers and horrible bed sore on his buttocks caused by Aspen

staff having left him to sit in his own urine for long periods of time.

42. — This horrendous neglect was the norm at Aspen.
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 6 of 12
EXHIBIT A

43. After Mr. Perry’s death, the El Paso County Coroner’s Office conducted an
investigation.

44. Aspen refused to cooperate with that investigation.

45. More specifically, Aspen refused to provide any records requested by Medical
Examiner Robert C. Bux, M.D.

46. Dr. Bux’s report on the circumstances surrounding Mr. Perry’s death detailed the
numerous ways that Aspen staff worked to obstruct his investigation by avoiding providing him
the documents that they were legally required to produce to him.

47. According to Dr. Bux’s report, Aspen staff “spent 8 hours of a Friday stalling.”

48. As of the time that Dr. Bux issued his report, Aspen still had not provided any of
those records.

49. Furthermore, according to the report issued by Dr. Bux, Aspen’s staff was “very
vague in the information they provided and did not appear to be completely truthful.”

50. In contrast with Aspen’s deliberate obstruction of Dr. Bux’s investigation,
Compassus immediately provided him with all requested records

51. In the course of his investigation, Dr. Bux also noted the “strong odor” emanating
from Mr. Perry’s pressure ulcers and bed sores.

52. Dr. Bux also noted that mouth moisteners that Nurse Mueller had left the previous
day “were still sitting on the nightstand.”

53. Dr. Bux’s investigation also revealed that Aspen staff had failed to administer a
prescribed antibiotic to Mr. Perry and then falsely claimed that no such prescription had existed.

54. Aspen’s specific job was to ease William Perry’s suffering, make him as
comfortable as possible, and preserve his dignity in his final days.

55. Instead, Aspen’s gross and inhumane neglect of Mr. Perry severely increased his
pain and suffering, utterly stripped him of his dignity, and hastened his death.

56. At the time of Mr. Perry’s death, he was 76 years of age.

57. Pursuant to the C.R.S. 13-25-103 mortality table, an average 76-year-old man has
a life expectancy of 10.6 years. Mr. Perry’s life expectancy almost certainly was shorter due to his
esophageal cancer, but until he suffered the neglect of Aspen and its staff, his condition had been
stable. His death did not become imminent until he contracted sepsis from his horrible pressure
ulcers and bed sores that he contracted due to that horrific neglect.
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 7 of 12
EXHIBIT A

58. All of the Defendants herein purport to understand how to care for the elderly and
for dying patients who have opted into hospice care, as reflected in the Defendants’ aforesaid
representations on their website.

59. | When it came to Mr. Perry, Defendants’ care was far from that advertised on their
website. The care provided to him emphatically was not “the best care available,” was provided
with an utter lack of “compassion, integrity, and respect,” and certainly did not “recall the fondest
memories of home.”

60. Mr. Perry relied on the Defendants’ false representations to his extreme detriment,
up to and including his premature death.

61. As aresult of the foregoing, which led to the wrongful death of Mr. Perry, Plaintiff
has suffered solatium damages as set forth in more detail below.

FIRST CLAIM FOR RELIEF
(Negligence Resulting in Wrongful Death — All Defendants)

62. Plaintiff hereby incorporates all preceding paragraphs of this Complaint as though
fully set forth herein.

63. — Atall times relevant hereto, William Perry was under the care and treatment of the
Defendants’ staffs.

64. Defendants are vicariously liable for the negligent acts and omissions of their
agents and/or employees and are directly liable for their own negligent failures in training, policies,
management, and practices.

65. Defendants had duties to Plaintiff and her decedent and/or to her through her
decedent to provide reasonable care and treatment to Mr. Perry, to exercise reasonable care in the
training and supervision of its employees, to provide proper equipment, to follow ordered
treatments and care plans, to provide sufficient staff to properly supervise residents, to maintain
sanitary and comfortable living conditions for their patients, including Mr. Perry, and to prevent
resident falls.

66. | Defendants breached their duties and proximately caused injury and death to
William Perry.

67. As set forth herein, employees and agents of Defendants, while acting within the
scope of their employment, variously committed the complained of negligent, fraudulent, and
willful and wanton acts and omissions with respect to the care and treatment of William Perry.

68. Defendants’ staffs variously had nursing-patient relationships and/or other
therapeutic-care relationships with William Perry at all times pertinent to this Complaint.
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 8 of 12
EXHIBIT A

69. More particularly, Defendants, as owners and management of Aspen, owed
Plaintiff and her decedent, William Perry, duties of due care, including but not limited to

A. A duty to consistently monitor residents’ fall risk and to devise fall-risk-
mitigation and fall-prevention care plans which are sufficient and effective at preventing
resident falls and accidents in circumstances like these;

B. A duty to actually implement the various components of these fall-risk-
mitigation and fall-prevention care plans;

C. A duty to reassess and progressively change and modify fall-risk-mitigation
and fall-prevention care plans;

D. A duty to provide and use safety equipment such as pressure alarms, mats,
low beds, bed rails, and other assistive devices as necessary to mitigate fall risk and prevent
resident accidents including falls;

E. A duty to provide sufficient staff supervision and care planning to prevent
resident falls;

F, A duty to provide sufficient staff and staff training;

G, A duty to maintain healthy and sanitary living conditions for all patients,
including William Perry, including but not limited to ensuring that they have clean and
sanitary linens at all times;

H. A duty to regularly monitor, examine, and evaluate the physical, mental,
and emotional health of all patients, including William Perry, and take appropriate action
to address any issues discovered, including, but not limited to, notifying and seeking the
assistance of doctors and nurses when medically warranted;

I. A duty to take all reasonable actions to keep hospice patients, like and
including William Perry, comfortable and minimize their pain and discomfort;

J. A duty to respect and ensure the dignity of all patients, including William
Perry;

K. A duty to comply with all applicable laws and regulations;

L. A duty to cooperate with any and all official government investigations into

allegations of wrongdoing or mistreatment of patients, especially when that mistreatment
caused the patient’s extraordinary pain and suffering and led to the patient’s death.

M. A duty to timely and properly report significant changes of condition and
falls to family and physician alike and seek their input and orders;
Case 1:20-cv-02851-RM-KMT Document4 Filed 09/21/20 USDC Colorado Page 9 of 12
EXHIBIT A

N. A duty not to admit or retain residents whose needs Defendants and their
staff know they have no intention or ability to meet within their staffing and resources;

O. A duty to refrain from and protect residents from neglect;

P. A duty to be honest and forthright with all patients and prospective patients
in all communications, whether public or private; and

Q. A duty to refrain from and protect residents from willful and wanton
conduct by their staff or anyone else under their authority or control.

70. Defendants’ staffs breached each and every one of these managerial and ownership
duties of due care to Plaintiff and the deceased by the negligent, fraud, and willful and wanton
conduct set forth herein.

71. Defendants’ duties of due care and the national standards of care breached by the
acts and omissions complained of herein are also informed by federal nursing home quality of care
and quality of life regulations, including but not limited to 42 C.F.R. § 483.25, which states in
relevant part, inter alia, that this facility

must ensure that residents receive treatment and care in accordance with
professional standards of practice, the comprehensive person-centered care
plan, and the resident's choices, including but not limited to the following:

(b) Skin integrity -

(1) Pressure ulcers. Based on the comprehensive assessment of a
resident, the facility must ensure that -

(i) A resident receives care, consistent with professional
standards of practice, to prevent pressure ulcers and does not
develop pressure ulcers unless the individual's clinical
condition demonstrates that they were unavoidable; and

(ii) A resident with pressure ulcers receives necessary
treatment and services, consistent with professional
standards of practice, to promote healing, prevent infection
and prevent new ulcers from developing.

(d) Accidents. The facility must ensure that -

(1) The resident environment remains as free of accident hazards as
is possible; and

(2) Each resident receives adequate supervision and assistance
devices to prevent accidents.
Case 1:20-cv-02851-RM-KMT Document 4 Filed 09/21/20 USDC Colorado Page 10 of 12
EXHIBIT A

(g) Assisted nutrition and hydration. Based on a resident's comprehensive
assessment, the facility must ensure that a resident —

(2) Is offered sufficient fluid intake to maintain proper hydration and
health;

(k) Pain management. The facility must ensure that pain management is
provided to residents who require such services, consistent with
professional standards of practice, the comprehensive person-centered care
plan, and the residents' goals and preferences.

72. Defendants’ duties of due care and the national standards of care breached by the
acts and omissions complained of herein are further informed by 42 C.F.R. § 483.10, the Nursing
Home Residents’ Bill of Rights, which states in relevant part, inter alia:

(a) Residents rights. The resident has a right to a dignified existence, self-
determination, and communication with and access to persons and services
inside and outside the facility, including those specified in this section.

(1) A facility must treat each resident with respect and dignity and
care for each resident in a manner and in an environment that
promotes maintenance or enhancement of his or her quality of life,
recognizing each resident's individuality. The facility must protect
and promote the rights of the resident.

(c) Planning and implementing care. The resident has the right to be
informed of, and participate in, his or her treatment, including:

(2) The right to participate in the development and implementation
of his or her person-centered plan of care, including but not limited
to:

(iv) The right to receive the services and/or items included
in the plan of care.

(e) Respect and dignity. The resident has a right to be treated with respect
and dignity....

73. The negligent, fraudulent, and willful and wanton acts and omissions by
Defendants’ staff, employees, and agents were a substantial and significant contributing proximate
cause in the preventable and untimely death of William Perry.

74. Had Defendants, through their agents and employees, not committed the negligent,

fraudulent, and willful and wanton acts and omissions outlined herein, William Perry would not
have died how or when he did.

10
Case 1:20-cv-02851-RM-KMT Document 4 Filed 09/21/20 USDC Colorado Page 11 of 12
EXHIBIT A

75. As aresult of the aforesaid negligence, fraudulent, and willful and wanton acts and
omissions of the Defendants leading to the wrongful death of Plaintiff's father, William Perry,
Plaintiff seeks solatium damages pursuant C.R.S. §§ 13-21-203.5 and 13-21-203.7 as set forth in
more detail below.

76. Many of the acts and omissions of the Defendants set forth herein constitute fraud
and willful and wanton conduct. Furthermore, the Defendants have a long history of such
negligence, fraud, and willful and wanton conduct and, upon information and belief, have
continued the conduct set forth herein in a willful and wanton manner against other people and
will continue to do so during the pendency of this case. Plaintiff therefore reserves the right to seek
leave of Court to add claims for exemplary damages on these bases and any other bases that might
be learned through discovery pursuant to C.R.S. §§ 12-21-203(3) and (5).

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiff requests that this Court provide her with the following relief:

A. Solatium damages in the amount mandated under C.R.S. §§ 13-21-203.5 and 13-
21-203.7 (or any successor or applicable statute), as periodically declared by the
Colorado Secretary of State pursuant to such statutes, as of the date of judgment.
(At the time of the filing of this action, the statutory award for solattum damages is
$114,370, but Plaintiff seeks the amount of damages mandated under the aforesaid
statutes as of the date of judgment.)

B. Pre-judgment and post-judgment interest on such award of damage at the legal rate
as provided by Colorado law, including but not limited to C.R.S. § 13-21-101;

C. Plaintiff's court and litigation costs;

D. Any declaratory, legal, or equitable relief that the Court deems just and necessary
under the circumstances; and

E. Any other relief available to Plaintiff by law.
PLAINTIFF DEMANDS A TRIAL BY JURY
Dated: August 19, 2020 Respectfully submitted,
IRWIN FRALEY, PLLC

s/ Ken Falkenstein
Ken Falkenstein

 

Attorneys for Plaintiff

11
Case 1:20-cv-02851-RM-KMT Document 4 Filed 09/21/20 USDC Colorado Page 12 of 12
EXHIBIT A

This pleading was filed with the Court through the Colorado ICCES Electronic Filing System.
Pursuant to C.R.C.P. 121 § 1-26, the original signed copy of this pleading is on file with IRWIN
FRALEY, PLLC.

12
